DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022, has been entered.
Claims 2-4, 6, 8-13, 19, 24-28, 30, 31 and 33 are currently pending in the application.  Claim 32 has been cancelled.  All previous rejections of claim 32 have been withdrawn in view of the cancellation of claim 32.  The previous 112 (b) rejections have been withdrawn in view of applicant’s claim amendments.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, 8-13, 19, 24-28, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 has been amended to recite that the quark product has an amino acid composition, including ranges of six amino acids.  However, the specification and claims as originally filed provides no support for an amino acid content over the claimed ranges.  Rather, the Examples 3 and 5 show the amino acid content of two different quark products.  However, where there is no indication that the amino acid content of quark would be found between the specifically recited amounts, and no discussion of a range of amino acid content in quark, the two Examples are not considered to be sufficient support for a range of amino acids as now recited in claim 19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, 8-13, 19, 24-28, 31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Henson et al. (USPN 3,963,836), Chandan et al. (Dairy Ingredients for Food Processing: Chapter 13- Fermented Dairy Ingredients) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”).
With respect to claims 19, 2 and 6, Heino et al. teach a method for producing a milk-based, whey protein product that is used as a raw material in the preparation of various sour milk products and/or acidified fresh products, and thus teach an acidified milk base ([0018] and [0025]). The whey protein product can be produced from one or more of the fractions obtained by means of membrane techniques, such as microfiltration and ultrafiltration [0029]. For instance, Heino et al. disclose an embodiment in which the whey protein product is produced by subjecting a milk-based raw material to microfiltration to separate an ideal whey as a microfiltration permeate, followed by subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and a whey protein concentrate as an ultrafiltration retentate [0030].
Heino et al. teach providing a milk raw material that is preferably skim milk [0031].  Heino et al. do not teach the protein content of the skim milk.  However, Henson et al. teach a skim milk having approximately 3.3% protein content (Example-col. 5 line 65-col. 6 line 3).  Therefore, it would have been obvious to have utilized a milk raw material having a protein content as claimed as Heino et al. a skim milk as the milk material and Henson et al. teach skim milk having a protein content as claimed.
Heino et al. also teach obtaining an ideal whey protein as a microfiltration permeate and subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and whey protein concentrate as an ultrafiltration retentate. Further, Heino et al. disclose various embodiments wherein the protein content of the UF retentate (ideal whey solution) is 5.8%, and thus falls within the claimed range (Tables 1 and 2).Next, the whey protein product (milk-based solution) is formed from the ultrafiltration retentate (microfiltration permeate that has been concentrated) and a casein-containing material, such as milk in the form of skim milk (raw material) ([0032] and [0037]).
Heino et al. teach a method wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50, including about 30:70 ([0030] and [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Further, Heino et al. disclose that the whey protein product, which is preferably in the form a beverage and processed to form the acidified milk base, possesses a total protein content of about 2.5% to about 8% [0020]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Heino et al. teach a milk based solution comprising a milk raw material and an ideal whey protein solution as well as a method for using said solution to produce an acidified milk product, the reference fails to expressly disclose the steps involved in obtaining the acidified milk base comprising pasteurization, cooling, adding a coagulant, and ripening.
Henson et al. teach a method for making quark (acidified milk product) wherein before coagulation, (skim) milk is subjected to ultrafiltration (membrane filtration) in order to concentrate the protein content (abstract; column 1, lines 8-15; column 2, lines 4-5 and 53-55). According to Henson et al., the milk should be pasteurized, preferably before being subjected to membrane filtration, wherein the pasteurization may be carried out at a temperature of from about 55ºC to 80ºC for about one half of 1 minutes to about 30 minutes (column 4, lines 19-30; claim 1). Regarding the recitation of Henson et al. that pasteurization is preferably before membrane filtration, the MPEP states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.) (MPEP 2123 I) Therefore, one of ordinary skill would have been able to carry out the pasteurization step of Henson et al. after ultrafiltration with the reasonable expectation that a suitable acidified milk product would have been produced.
 Henson et al. also disclose that following pasteurization the milk is cooled as quickly as possible to a temperature of about 5ºC to 50ºC (column 4, lines 32-33 and Claim 1). The protein-rich residue is inoculated with a quark culture lactic acid starter (i.e., acidifier) and a small quantity of rennet, wherein the inoculation step is carried out between 20ºC and 35ºC (claim 1; column 5, lines 5-15). Lastly, the setting time for the curd to form is usually between 12 and 24 hours (column 5, lines 17-20).
Both Heino et al. and Henson et al. teach acidified milk products such as quark. Further, both Heino et al. and Henson et al. teach a method for making acidified milk products from a composition comprising an ultrafiltration retentate and a protein concentrate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the processing conditions (pasteurization at 80 ºC for a time of one half of a minute to 30 minutes, cooling, adding a coagulant, and ripening) as suggested by Henson et al. to the whey protein product of Heino et al. which comprises a milk raw material and an ideal whey protein solution. This is because Henson et al. demonstrate that these steps were already found to be suitable for producing an acidified milk product that is derived from a protein concentrate/retentate at the time of invention. Therefore, by pasteurizing, cooling, adding a coagulant, and ripening the milk-based solution of Heino et al. as taught by Henson et al., one of ordinary skill in the art would have expected to obtain an acidified milk base used to create the acidified milk product.
Moreover, Heino et al. as modified by Henson et al. teach heat treatment (pasteurization) temperatures and times which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Heino et al. as modified by Henson et al. teach a method for producing quark from the acidified milk base which was formed in the manner recited in claim 19 and described above. Heino et al. teach acidified milk products such as quark, having a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50.
However, the references fail to expressly disclose wherein the process further comprises heat treatment of the acidified milk base.  The references also fail to expressly disclose the process of sieving the acidified milk base and separating the sieved milk base to provide the quark product with fresh taste and soft velvety structure having a total solids of 15% to 27%.
Tamime discloses various processes to manufacture strained yogurt in large volumes such as by cloth bag, mechanical separators, and ultrafiltration (page 376, paragraph 1). The mechanical separation process involves using skimmed milk to manufacture the yoghurt, such that the fermented milk (acidified milk base) is stirred vigorously, thermised (heat treated) at 60 ºC, filtered (sieved) to remove any large lumps, and then applied to a quarg separator (p. 378, paragraphs 1-3 and Fig. 5.5).
Both Heino et al. as modified by Henson et al. as well as Tamime teach a method for producing acidified milk products involving a separation process and the use of a quark separator. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply thermisation (heat treatment) of the acidified milk base, to the separation method of Heino et al. as modified by Henson et al., in order to ensure that the quark product is sufficiently separated from the coagulated milk base.
Chandan et al. teach that quark is a fresh, soft cheese made from pasteurized skim milk with the specific organoleptic characteristics of a soft body, smooth texture, and good spreadability (page 346, column 1, Quark, paragraph 1; column 1, Quark Formulation, paragraph 1). Chandan et al. also disclose the use of ultrafiltration to obtain the final quark, wherein ultrafiltration increases the total solids of the final quark to 17% to 19%. According to Chandan et al. ultrafiltration of sour skim milk or milk results in quark with smooth texture and higher yield (page 347, column 1, paragraph 2, in first section).
Chandan et al. also disclose a method of producing quark wherein a centrifugal quark separator is used to separate the coagulated skim milk. The drained (separated) quark can then be cooled, packed, and stored (page 347, column 1, section 1, paragraph 1). This method enables the adjustment of the quark’s water content.  Whey is separated from the sieved milk base (p. 346, column 2, last paragraph).  
Chandan et al. does not teach the protein content, or that the whey solution is an acid whey solution.  However, where the combination of Heino et al., Henson et al. and Tamime teaches the production of an acid milk base as claimed, as set forth above, the whey solution separated from the milk base is considered to be an acid whey solution having a protein content as claimed.
Both Heino et al. as modified by Henson et al. as well as Chandan et al. teach quark products that are derived from the ultrafiltration of milk. Given that Heino et al. teach quark products made from the acidified milk base which was obtained from an ultrafiltration retentate and that Chandan et al. teach a process for obtaining quark and how ultrafiltration increases the total solids of the final quark, one of ordinary skill in the art would have expected the total solids of the quark of the Heino et al. in view of Chandan et al. to be within the claimed range. This is because Chandan et al. demonstrate that a total solids content that has been increased to 17% to 19% was characteristic of quark products that were subjected to ultrafiltration, like the quark products of the modified Heino et al.
In addition, Heino et al. as modified by Henson et al., Tamime and Chandan et al. also teach methods of producing quark products. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sieving (draining) and separation steps of Chandan et al. in the quark production process of Heino et al. as modified by Henson et al. and Tamime in order to obtain a quark with a desirable texture and water content.
Regarding the limitations of a quark product with fresh taste and soft velvety structure, one of ordinary skill in the art would expect the quark products of Heino et al. as modified by Henson et al., Tamime and Chandan et al. to possess those properties, because Chandan et al. demonstrate that quark products are characterized as fresh with a soft body and a smooth texture.
Moreover, modified Heino et al. is considered to teach a quark product with fresh taste and soft velvety structure like the claimed invention, because the prior art teaches a quark product having a ratio of whey protein to casein in the range of 20:80 to about less than 50:50, comprising an ideal whey protein solution, which is obtained from microfiltration of milk, and having a total solids within the claimed range and derived from similar process steps.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
The combination of prior art does not teach an amino acid composition as claimed.  However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, given that the combination of prior art provides a quark product as claimed, the quark product of the prior art is further considered to have an amino acid composition as claimed in the absence of convincing arguments or evidence to the contrary.
With respect to claim 3, Heino et al. disclose that microfiltration is enhanced by diafiltration using water or a suitable fraction obtained from the membrane filtrations [0038].
With respect to claim 4, Heino et al. teach a method wherein the whey protein product (milk based solution comprising milk and ideal whey protein) is provided with supplementary calcium in order to bring the calcium content to a level present in normal milk, or higher [0022]. Given that the Heino et al. teach a method wherein the calcium content of the whey protein product can be higher than that of normal milk, it would have been obvious to one of ordinary skill in the art that the milk-based solution is not subjected to calcium depletion.
With respect to claim 8, Heino et al. as modified by Henson et al. teach pasteurization conditions as recited above, wherein the pasteurization may occur from about 55 to 80º C for about one half of 1 minute to about 30 minutes. It is clear that the claimed pasteurization time of 7 minutes is suggested by the prior art. However, the references fail to expressly disclose 87º C.
In addition, Heino et al. discloses a method of heat treatment in the form of high pasteurization which occurs at 95 ºC for 5 minutes [0041]. Pasteurization temperatures for treating milk products that are higher than 80ºC were already known in the art at the time of invention.  Therefore, it would have been well within the skill level of one of ordinary skill in the art to heat the milk-based solution of Heino et al. as modified by Henson et al. at a temperature that is sufficient to pasteurize the mixture, which could reasonably be 87ºC.
 With respect to claim 9, modified Heino et al. teaches a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 5ºC to 50 ºC as recited above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claim 10, modified Heino et al. teaches a method wherein after adding a coagulant to the milk base solution, the acidified mixture is incubated or cultured for about 12-24 hours (Henson et al. at column 5, lines 17-20), which falls within the claimed range.
With respect to claims 11 and 12, modified Heino et al. teaches the method as recited above. In addition, Heino et al. disclose that the lactose in the whey protein product (milk-based solution) is hydrolyzed into monosaccharides through the use of commercially available lactase enzymes [0043]. Furthermore, Heino et al. disclose various embodiments wherein the lactose hydrolysis is realized after the membrane filtrations on the composed whey protein product, the lactose hydrolysis and the microfiltration are conducted simultaneously, or the lactose hydrolysis of the milk raw material is initiated prior to membrane filtration [0043]. Given that Heino et al. provide for embodiments in which lactose hydrolysis (adding the lactase enzyme) occurs prior to the membrane filtration and that Henson et al. teach ripening after the milk has been pasteurized, cooled, and inoculated, it would have been obvious to one of ordinary skill in the art to add the lactase enzyme prior to ripening because membrane filtration must occur before coagulation and ripening.
With respect to claim 13, modified Heino et al. teaches the method as recited above, wherein Henson et al. disclose that rennet is added prior to the ripening step, during inoculation (column 5, lines 5-15).
With respect to claim 24, modified Heino et al. teaches the limitations as recited above with regard to claim 19. In addition, the reference provides a broader disclosure wherein the protein content of the microfiltration permeate which has been subjected to ultrafiltration, forming a whey protein concentrate as an ultrafiltration retentate (ideal whey solution) is about 2.5% to about 8% or 8% ([0015], [0019]-[0020] and claims 6-9). Although Heino et al. fail to expressly disclose a protein content of 9%, the reference does disclose a protein content of 8% which is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).
With respect to claims 25, 26 and 33, modified Heino et al. teach the method as recited above wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Moreover regarding claim 26, Heino et al. teach an embodiment where the ratio is 30:70 ([0033]).
With respect to claim 27, modified Heino et al. teaches a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 5ºC to 50 ºC as recited above (Henson: column 4, lines 32-33 and Claim 1), wherein 29 ºC is within the range.
With respect to claim 28, modified Heino et al. teaches the method as recited above with respect to claim 10, wherein the time for curd to form is usually between 12 and 24 hours for quark as previously recited (Henson: column 5, lines 17-20). Thus, the combination of references suggest ripening for 20 hours, which is within the range.
With respect to claim 31, where Henson et al. teach the addition of a culture as a coagulant (col. 5 lines 3-5), this is considered to meet claims to the addition of a starter.
With respect to claim 32, where Henson et al. teach the addition of a culture and rennet as coagulants (col. 5 lines 3-5), this is considered to provide the milk-based solution with both an acidifier (i.e., culture) and coagulant (i.e., rennet).

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Henson et al. (USPN 3,963,836), Chandan et al. (Dairy Ingredients for Food Processing: Chapter 13- Fermented Dairy Ingredients) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”) as applied to claim 19 above, and further in view of Koenraads et al. (USPN 4,980,179).
Modified Heino et al. teaches a process of making a quark product as set forth above with regard to claim 19.  Tamime teaches thermization (i.e., heat-treating) of the acidified milk base at 60C (p. 378 1st paragraph).  However, Tamime is silent as to the length of the heat-treating.
Koenraads et al. teaches thermization of fresh cheese products (e.g., quark), where the thermization is carried out for 3 minutes (col. 2 lines 21-24).  This is considered to touch the claimed “about 5 minutes” time for heat-treating.  Further, where heat-treating of fresh cheese products is known in the prior art, the claimed time is not considered to represent an unobvious contribution over the prior art.  Where the prior art heat treats at 56°C (col. 2 lines 21-24), which falls within the claimed range, one of ordinary skill would have been able to arrive at the claimed heat-treatment time through no more than routine experimentation in the method of modified Heino et al. in order to provide the predictable result of a heat-treated dairy product.

Claims 2-4, 6, 8-12, 19, 24-27, 31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Streiff et al. (USPN 4,956,186) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”).
With respect to claims 19, 2 and 6, Heino et al. teach a method for producing a milk-based, whey protein product that is used as a raw material in the preparation of various sour milk products and/or acidified fresh products, and thus teach an acidified milk base ([0018] and [0025]). The whey protein product can be produced from one or more of the fractions obtained by means of membrane techniques, such as microfiltration and ultrafiltration [0029]. For instance, Heino et al. disclose an embodiment in which the whey protein product is produced by subjecting a milk-based raw material to microfiltration to separate an ideal whey as a microfiltration permeate, followed by subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and a whey protein concentrate as an ultrafiltration retentate [0030]. Next, the whey protein product (milk-based solution) is formed from the ultrafiltration retentate (microfiltration permeate that has been concentrated) and a casein-containing material, such as milk in the form of skim milk (raw material) ([0032] and [0037]).
Heino et al. teach providing a milk raw material that is preferably skim milk [0031].  Heino et al. do not teach the protein content of the skim milk.  However, Streiff et al. teach a typical skim milk having approximately 3.41% protein content (col. 6 lines 3-9).  Therefore, it would have been obvious to have utilized a milk raw material having a protein content as claimed as Heino et al. a skim milk as the milk material and Streiff et al. teach skim milk having a protein content as claimed.
Heino et al. also teach obtaining an ideal whey protein as a microfiltration permeate and subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and whey protein concentrate as an ultrafiltration retentate. Further, Heino et al. disclose various embodiments wherein the protein content of the UF retentate (ideal whey solution) is 5.8%, and thus falls within the claimed range (Tables 1 and 2).Next, the whey protein product (milk-based solution) is formed from the ultrafiltration retentate (microfiltration permeate that has been concentrated) and a casein-containing material, such as milk in the form of skim milk (raw material) ([0032] and [0037]).
Heino et al. teach a method wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50, including about 30:70 ([0030] and [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Further, Heino et al. disclose that the whey protein product, which is preferably in the form a beverage and processed to form the acidified milk base, possesses a total protein content of about 2.5% to about 8% [0020]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Heino et al. teach a milk based solution comprising a milk raw material and an ideal whey protein solution as well as a method for using said solution to produce an acidified milk product, the reference fails to expressly disclose the steps involved in obtaining the acidified milk base comprising pasteurization, cooling, adding a coagulant, and ripening.
Streiff et al. teach a process for preparing yogurt (acidified milk product) wherein skim milk or whey derived from casein is concentrated by ultrafiltration and then reconstituted by the addition of water (column 4, lines 42-48; column 6, lines 44-47). Next, milk or skim milk may be added to the retentate (partially reconstituted skim milk or whey derived from casein that has been subjected to ultrafiltration) (column 6, lines 58-62). The reconstituted UF skim milk with the milk additive (yogurt base mix) may be pasteurized, wherein a preferred pasteurization is achieved by maintaining the base mix at 180 º-185 ºF (82.2 ºC-85 ºC) for 30 minutes (column 7, lines 41-58). After pasteurization, the base mix derived from the UF operation and the milk additive is cooled to a temperature sufficient to support enzyme activity, such as 65 ºF to 135 ºF (18.3 ºC to 57.2 ºC) (column 7, lines 59-65). A yogurt starter culture is added in an amount sufficient to initiate and maintain protein coagulation, wherein the mixture comprising the yogurt mix (milk based solution) and the starter culture is allowed to culture of incubate for a period of time sufficient to cause coagulation, whereby lactic acid is produced (column 8, lines 27-45). The culturing or incubation generally takes about 2 to 4 hours.
 Both Heino et al. and Streiff et al. teach acidified milk products. Further, both Heino et al. and Streiff et al. also teach a method for making acidified milk products which involves an initial step of combining a UF retentate and a raw milk material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the processing conditions (pasteurization from 82.2 ºC-85 ºC, cooling, adding a coagulant, and ripening) applied to the milk based solution (a milk raw material and a UF retentate) of Lowe on the whey protein product of Heino et al. which comprises a milk raw material and an ideal whey protein solution. This is because Streiff et al. demonstrate that these steps were already found to be suitable for producing an acidified milk product at the time of invention. Therefore, by pasteurizing, cooling, adding a coagulant (acidifying), and ripening the milk-based solution of Heino et al. as suggested by Streiff et al., one of ordinary skill in the art would have expected to obtain an acidified milk base used to create the acidified milk product.
While Streiff et al. teach a pasteurization temperature range which is within the claimed range, the reference suggests a preferred pasteurization time that is slightly outside of the claimed time range. However, it is noted that the recitation of preferred suggests that the pasteurization can be performed for other periods of time. In addition, Heino et al. discloses a method of heat treatment in the form of high pasteurization which occurs at 95 ºC for 5 minutes [0041]. Therefore, it would have been well within the skill level of one of ordinary skill in the art to heat the milk-based solution of Heino et al. as modified by Streiff et al. at a time and temperature that are sufficient to pasteurize the mixture.
However, the references fail to expressly disclose the process of sieving the acidified milk base and separating the sieved milk base to provide the quark product with fresh taste and soft velvety structure having a total solids of 15% to 27%.
Streiff et al. teach all that has been recited above. In addition, Streiff et al. disclose a process wherein the skim milk is concentrated by the ultrafiltration process to about 26-28% total solids. In addition, Streiff et al. also disclose that water can be added to the UF retentate in amounts sufficient to achieve any desired total solids level (column 6, lines 44-49). It is also noted that Streiff et al. disclose a total solids content of the UF retentate that overlaps with the claimed range.
Given that both references teach acidified milk products and that Streiff et al. teach a method of modifying the total solids of acidified milk products to achieve a desired level, one of ordinary skill in the art would have reasonably looked to Streiff et al. in order to modify the total solids content of the acidified milk product as taught by Heino et al. so that it is a more desirable product. Regarding Heino et al. in view of Streiff failing to disclose the concentration of total solids, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). Given that Heino et al. teach an acidified milk product, such as quark, derived from ultrafiltration techniques and that Streiff et al. teach modifying the total solids content of acidified milk products by adding water to the ultrafiltration retentate, it would have been obvious to one of ordinary skill in the art at the time of invention to have optimized the concentration of the total solids of Heino et al. through routine experimentation in order to obtain a desirable acidified milk product such as quark.
Tamime discloses various processes to manufacture strained yogurt in large volumes such as by cloth bag, mechanical separators, and ultrafiltration (page 376, paragraph 1). The mechanical separation process involves using skimmed milk to manufacture the yoghurt, such that the fermented milk (acidified milk base) is stirred vigorously, thermised (heat treated) at 60 ºC, filtered (sieved) to remove any large lumps, and then applied to a quarg separator (page 378, paragraphs 1-3 and Fig. 5.5). It is further disclosed that whey is allowed to drain (sieved milk base) in order to give concentrated yoghurt (acidified milk product) (page 378- paragraphs 2-3).
Both Heino et al. as modified by Streiff et al. as well as Tamime teach a method for producing acidified milk products. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the separation process steps, including the thermisation (heat treatment) of the acidified milk base, to the method of Heino et al. in view of Streiff et al., because Tamime teaches a method for separating the sieved milk base (whey) from the acidified milk products, in order to obtain a more concentrated and desirable yogurt on a large scale, which was already found to be suitable at the time of invention. Because yogurt and quark are interpreted as being interchangeable, one of ordinary skill in the art would have expected to obtain the same properties by applying the method of Tamime to the quark of the modified Heino et al.
Tamime does not teach the protein content, or that the whey solution is an acid whey solution.  However, where the combination of Heino et al. and Streiff et al. teaches the production of an acid milk base as claimed, as set forth above, the whey solution separated from the milk base is considered to be an acid whey solution having a protein content as claimed.
Regarding the limitations of a quark product with fresh taste and soft velvety structure, modified Heino et al. is considered to teach a quark product with fresh taste and soft velvety structure like the claimed invention, because the prior art teaches an acidified milk product such as quark having a ratio of whey protein to casein in the range of 20:80 to about less than 50:50 as well as a method for obtaining. The ratio of whey protein to casein and the total solids content are considered to contribute to the structure of the quark product.  
The combination of prior art does not teach an amino acid composition as claimed.  However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, given that the combination of prior art provides a quark product as claimed, the quark product of the prior art is further considered to have an amino acid composition as claimed in the absence of convincing arguments or evidence to the contrary.
With respect to claim 3, Heino et al. disclose that microfiltration is enhanced by diafiltration using water or a suitable fraction obtained from the membrane filtrations [0038].
With respect to claim 4, Heino et al. teach a method wherein the whey protein product (milk based solution comprising milk and ideal whey protein) is provided with supplementary calcium in order to bring the calcium content to a level present in normal milk, or higher [0022]. Given that the Heino et al. teach a method wherein the calcium content of the whey protein product can be higher than that of normal milk, it would have been obvious to one of ordinary skill in the art that the milk-based solution is not subjected to calcium depletion.
With respect to claim 8, modified Heino et al. teaches pasteurization conditions as recited above, wherein a preferred pasteurization is achieved by maintaining the base mix at 180 º-185 ºF (82.2 ºC-85 ºC) for 30 minutes. While a pasteurization temperature of 85 ºC is close to 87 ºC, the references fail to expressly disclose pasteurization at 87 ºC for 7 minutes.
 It is noted that Heino et al. disclose a method of heat treatment in the form of high pasteurization which occurs at 95 ºC for 5 minutes [0041]. Pasteurization temperatures for treating milk products that are higher than 85ºC for substantially less than 30 minutes (i.e. 5 minutes) were already known in the art at the time of invention.  Therefore, it would have been well within the skill level of one of ordinary skill in the art to heat the milk-based solution of Heino et al. as modified by Streiff et al. at a temperature and duration that is sufficient to pasteurize the mixture, which could reasonably be 87ºC for 7 minutes.
With respect to claim 9, modified Heino et al. teaches a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 18.3 ºC to 57.2 ºC as recited above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claim 10, modified Heino et al. teaches a method wherein after adding a coagulant to the milk based solution, the acidified mixture is incubated or cultured for about 2 to 4 hours as recited above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claims 11 and 12, modified Heino et al. teaches the method as recited above. In addition, Heino et al. disclose that the lactose in the whey protein product (milk-based solution) is hydrolyzed into monosaccharides through the use of commercially available lactase enzymes [0043]. Furthermore, Heino et al. disclose various embodiments wherein the lactose hydrolysis is realized after the membrane filtrations on the composed whey protein product, the lactose hydrolysis and the microfiltration are conducted simultaneously, or the lactose hydrolysis of the milk raw material is initiated prior to membrane filtration [0043].
In addition, Streiff et al. also teach that a lactase enzyme is added to the yogurt base mix which has been cooled after pasteurization (column 7, lines 59-65). Then the mixture is cultured as recited above. Given that Heino et al. provide for embodiments in which lactose hydrolysis (adding the lactase enzyme) occurs prior to the membrane filtration and that Streiff et al. teach ripening the mixture after the lactase enzyme has been added, it would have been obvious to one of ordinary skill in the art to add the lactase enzyme prior to ripening because membrane filtration must occur before acidification and ripening and this was already demonstrated by the teachings of Streiff et al.
With respect to claim 24, modified Heino et al. teaches the limitations as recited above with regard to claim 19. In addition, Heino et al. provides a broader disclosure wherein the protein content of the microfiltration permeate which has been subjected to ultrafiltration, forming a whey protein concentrate as an ultrafiltration retentate (ideal whey solution) is about 2.5% to about 8% or 8% ([0015], [0019]-[0020] and claims 6-9). Although Heino et al. fail to expressly disclose a protein content of 9%, the reference does disclose a protein content of 8% which is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)
With respect to claims 25, 26 and 33, modified Heino et al. teaches the method as recited above with respect to claim 19, wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
 Moreover regarding claim 26, Heino et al. teach an embodiment where the ratio is 30:70 ([0033]).
With respect to claim 27, Heino et al. as modified by Streiff et al. teach a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 18.3 ºC to 57.2 ºC as recited above (Streiff: column 7, lines 59-65), wherein 29 ºC is within the range.
With respect to claim 31, where Streiff et al. teach the addition of a culture as a coagulant (col. 8 lines 27-30), this is considered to meet claims to the addition of a starter.

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Streiff et al. (USPN 4,956,186) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”) as applied to claim 19 above, and further in view of Koenraads et al. (USPN 4,980,179).
Modified Heino et al. teaches a process of making a quark product as set forth above with regard to claim 19.  Tamime teaches thermization (i.e., heat-treating) of the acidified milk base at 60C (p. 378 1st paragraph).  However, Tamime is silent as to the length of the heat-treating.
Koenraads et al. teaches thermization of fresh cheese products (e.g., quark), where the thermization is carried out for 3 minutes (col. 2 lines 21-24).  This is considered to touch the claimed “about 5 minutes” time for heat-treating.  Further, where heat-treating of fresh cheese products is known in the prior art, the claimed time is not considered to represent an unobvious contribution over the prior art.  Where the prior art heat treats at 56°C (col. 2 lines 21-24), which falls within the claimed range, one of ordinary skill would have been able to arrive at the claimed heat-treatment time through no more than routine experimentation in the method of modified Heino et al. in order to provide the predictable result of a heat-treated dairy product.

Response to Arguments
	
Applicants arguments filed September 20, 2022, have been fully considered but they are not persuasive.
Applicant argues that Heino does not teach or suggest the method of claim 19 (Remarks, pp. 6-7).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, the remarks do not show how the amendments avoid such references or objections.  Simply stating that Heino does not teach the limitations recited in the independent claim is not sufficient to overcome the rejection where the rejection is over a combination of references.
Applicant argues that the claimed amino acid content is not taught by Heino, and that Heino further doesn’t teach a “soft and velvety uniform texture.” (Remarks, pp. 7-8).
These arguments are not persuasive.  As set forth in the rejection above, the combination of prior art suggests a method as claimed.  In turn, any product produced by this method would be expected to have a “soft and velvety uniform texture” and an amino acid content as claimed in the absence of convincing arguments or evidence to the contrary.  Further, Heino specifically reports their product is smooth and velvety [0012].
Applicant argues that the examiner relies on impermissible hindsight in combining the references (Remarks, pp. 9, 10-11).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, all of the claimed processing steps were known in the art well before the instant invention in the processing of dairy products.  Therefore, the combination of steps is not considered to represent an unobvious contribution over the prior art in the absence of convincing arguments or evidence that the method as claimed provides an unexpected result.
Applicant asserts that Koenraads fails to disclose or suggest a method of making quark as recited in claim 19 (Remarks, pp. 9, 11).
This argument is not persuasive.  Koenraads is brought in for the rejection of claim 30.  Applicant does not address the teachings of Koenraads relied upon in the rejection of claim 30, nor does applicant provide any reasoning why Koenraads is not combinable with the other references relied upon in the rejection.
Applicant argues that Streiff fails to remedy the deficiencies of Heino and/or Tamime, and Streiff fails to teach or suggest the process of claim 19 (Remarks, p. 10).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Streiff is relied upon for the teaching of the ultrafiltration and pasteurization of skim milk products.  Applicant presents no specific arguments as to why Streiff is not combinable with Heino.
Applicant states that new claim 33 is free from the prior art of record (Remarks, p. 12).
As indicated in the rejection above, Heino et al. teaches ratios of whey protein:casein that fall within the range of claim 33.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791